Exhibit 10.9

 

COLLATERAL ASSIGNMENT OF RIGHTS UNDER PURCHASE AGREEMENT

 

THIS COLLATERAL ASSIGNMENT OF RIGHTS UNDER PURCHASE AGREEMENT (this “Collateral
Assignment”) has been executed and delivered as of July 2, 2018, by Twin Disc,
Incorporated, a Wisconsin corporation (“Borrower”), and Twin Disc NL Holding
B.V., a private company with limited liability incorporated under Dutch law and
registered with the Dutch trade register 71859950 (“Assignor”), in favor of BMO
Harris Bank N.A., a national banking association, (together with its successors
and assigns, “Bank”).

 

RECITALS

 

A.     Assignor on the one hand and Het komt vast goed B.V., a private company
with limited liability incorporated under Dutch law and registered with the
Dutch trade register under number 23089528 (“Seller”), have entered into that
certain Share Purchase Agreement, dated as of June 13, 2018 (together with all
of the schedules attached thereto, the “Purchase Agreement”), pursuant to which
Assignor will acquire from Seller, and Seller will sell to Assignor, the Shares
(as defined in the Purchase Agreement) in Veth Propulsion Holding B.V., a
private company with limited liability incorporated under Dutch law and
registered with the Dutch trade register under number 71870369 (the “Company”),
pursuant to the terms and conditions of the Purchase Agreement;

 

B.     Assignor is a Wholly-Owned Subsidiary of the Borrower;

 

C.     Borrower has entered into that certain Credit Agreement with Bank, dated
as of June 29, 2018 (as may be amended or restated from time to time, the
“Credit Agreement”), pursuant to which Bank will, among other things, extend
certain credit facilities to Borrower to cause Assignor to complete the purchase
transaction contemplated by the Purchase Agreement;

 

D.     In order to induce Bank to enter into the Credit Agreement, Borrower has
granted to the Bank a security interest in and to all of its tangible and
intangible assets pursuant to a Security Agreement (as defined in the Credit
Agreement); and

 

E.     To further induce Bank to enter into the Credit Agreement, Assignor has
agreed to collaterally assign to Bank all of Assignor’s Rights and Remedies (as
defined herein) with respect to the Purchase Agreement, in accordance with the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the facts set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Assignor and Bank hereby agree as follows:

 

AGREEMENT

 

1.     Defined Terms. Any capitalized term used in this Collateral Assignment
which is defined in the Credit Agreement shall have the definition contained in
the Credit Agreement, unless otherwise defined herein.

 

 

--------------------------------------------------------------------------------

 

 

2.     Collateral Assignment. As additional security for the Obligations,
Assignor hereby agrees to assign and transfer and collaterally assigns and
transfers to Bank all of Assignor’s rights, remedies, privileges, and claims
with respect to the Purchase Agreement including, without limitation: (i) any
right Assignor may have to indemnification from Seller, including, without
limitation, pursuant to Sections 12, 13, 14, 15 and 16 (including the schedules
related thereto) of the Purchase Agreement; (ii) rights and remedies with
respect to any breach by Seller of any of its representations, warranties, and
covenants thereunder including any non-competition, non-solicitation and
non-disparagement covenants; and (iii) any rights to payment from Seller under
the Purchase Agreement (all of the foregoing collectively referred to as the
“Rights and Remedies”) and Bank agrees to accept and accepts such assignment and
transfer. Bank acknowledges and agrees that (a) this Agreement grants no rights
to Bank against Seller other than the Rights and Remedies (as expressly
described in this Section 2), and (b) solely as to any claim against Seller for
any Rights and Remedies, Bank shall be (x) deemed to have accepted and agreed
with the due diligence and negotiations undertaken by Assignor in connection
with entering into the Purchase Agreement, and (y) bound by such due diligence
and such negotiations and the provisions of this Agreement as if undertaken and
made by Bank.

 

3.     Enforcement of Rights Prior to Event of Default. Prior to the occurrence
of an Event of Default under the Credit Agreement, Assignor shall enforce all
Rights and Remedies diligently and in good faith.

 

4.     Enforcement of Rights After Event of Default. Effective from and after
the occurrence of an Event of Default under the Credit Agreement, and until such
Event of Default is cured or waived, Assignor hereby irrevocably authorizes and
empowers Bank, in Bank’s own discretion, to assert, as Bank may deem proper,
either directly or on behalf of Assignor, any of the Rights and Remedies which
Assignor may from time to time have against Seller; provided that nothing in
this Collateral Assignment shall be construed as excusing Assignor from the
performance of any of the covenants or other agreements of Assignor contained in
the Purchase Agreement and the other documents executed and delivered in
connection therewith.

 

5.     Right to Receive Payments and Proceeds. Regardless of the existence of an
Event of Default, Assignor agrees to assign and hereby irrevocably assigns to
Bank the immediate right to receive directly from Seller any and all payments,
proceeds, monies, damages and awards arising from the Rights and Remedies and
Bank agrees to accept and hereby accepts such assignment; provided that Bank
shall not enforce such assignment against Seller unless an Event of Default has
occurred and is continuing.

 

6.     Power of Attorney. Assignor hereby irrevocably makes, constitutes, and
appoints Bank (and all officers, employees, or agents designated by Bank) as its
true and lawful attorney (and agent-in-fact), coupled with an interest, for the
purposes of enabling Bank or its agent, upon the occurrence of an Event of
Default, to assert and collect such claims and to apply such monies in the
manner set forth hereinabove.

 

7.     Assignor’s Obligations. Assignor shall keep Bank informed of any changes
in all circumstances that could reasonably be expected to materially and
adversely affect the Rights and Remedies, and Assignor shall not waive, amend,
alter, or modify any of the Rights and Remedies without prior written consent of
Bank.

 

2

--------------------------------------------------------------------------------

 

 

8.     Continuing Effect. This Collateral Assignment shall continue in effect
until the Obligations have been paid and discharged in full in cash, and the
Credit Agreement has been terminated.

 

9.     Continuing Performance under Purchase Agreement. Notwithstanding the
foregoing, Assignor expressly acknowledges and agrees that it shall remain
liable under the Purchase Agreement to observe and perform all of the conditions
and obligations in the Purchase Agreement which Assignor is bound to observe and
perform, and that neither this Collateral Assignment, nor any action taken
pursuant hereto, shall cause Bank to be under any obligation or liability in any
respect whatsoever to any observance or performance of any of the
representations, warranties, conditions, covenants, agreements, or terms of the
Purchase Agreement.

 

10.     Counterparts. This Collateral Assignment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be deemed to
be an original. All of such counterparts, taken together, shall constitute but
one and the same agreement. This Collateral Assignment shall become effective
upon the execution of a counterpart of this Collateral Assignment by each of the
parties hereto.

 

11.     Governing Law. The validity of this Agreement, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of Wisconsin.

 

12.     VENUE. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND FEDERAL COURTS LOCATED IN THE CITY OF MILWAUKEE, STATE OF WISCONSIN,
PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT BANK’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE BANK ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. THE PARTIES WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Collateral Assignment has been executed and delivered
as of the date first set forth above.

 

 

Borrower:

TWIN DISC, INCORPORATED

 

 

By:                                                    

Name: Jeffrey Knutson

Title: Vice President – Finance and Chief Financial Officer

 

 

Assignor:

TWIN DISC NL HOLDING B.V.

 

 

By:                                                     

Name: J.H. Batten

Title: Proxy holder

 

 

Bank:

BMO HARRIS BANK N.A.

 

 

By                                                      

Name: Mark Czarnecki

Title: Senior Vice President

 

 

 

 

 

 

Signature Page to

Collateral Assignment of Rights Under Purchase Agreement

 

 

--------------------------------------------------------------------------------

 

 

CONSENT OF

 

SELLER

 

TO

 

COLLATERAL ASSIGNMENT OF RIGHTS UNDER PURCHASE AGREEMENT

 

AMONG

 

TWIN DISC, INCORPORATED,

 

TWIN DISC NL HOLDING B.V.

 

AND

 

BMO HARRIS BANK N.A.

 

DATED: July 2, 2018

 

The undersigned hereby consents to the assignment of the Rights and Remedies in
accordance with the terms of the Collateral Assignment of Rights Under Purchase
Agreement (the “Collateral Assignment”) to which this Consent is attached. All
initially capitalized terms used but not defined in this Consent have the
meanings given to such terms in the Collateral Assignment.

 

The undersigned specifically acknowledges the terms and provisions of Section 5
of the Collateral Assignment, which provides, among other things, that Bank is
irrevocably assigned the immediate right to receive any and all payments,
proceeds, monies, damages and awards arising from the Rights and Remedies
directly from Seller, including those arising from any and all rights to payment
to the extent that Seller is obligated to make any payment under the Purchase
Agreement taking into account all rights and remedies the Seller has under the
provisions of the Purchase Agreement, including any rights of defense,
limitations of liability and caps and thresholds that have been agreed upon;
provided that Bank has agreed that it will not enforce such assignment unless an
Event of Default has occurred. Seller hereby agrees to promptly remit all such
payments, proceeds, monies, damages and awards directly to Bank following Bank’s
written notice to Seller that an Event of Default has occurred and that payment
by Seller to Bank is considered to have discharging effect for Seller.

 

 

 

 

 

 

Consent of Seller to

Collateral Assignment of Rights Under Purchase Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Consent as of the
date set forth above.

 

     

HET KOMT VAST GOED B.V.

By

Name: Mr. H.A. Veth

Title: Director

 

 

Consent of Seller to

Collateral Assignment of Rights Under Purchase Agreement